Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a video interview with Mr. Ben Williams on Thursday February 11, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A method for assisted buckle release using an assistive device comprising the steps of: 
applying an assistive device to a buckle, said assistive device comprising:
a mid-portion and a pair of wings projected from the mid-portion to bound an interstitial space;
positioning inner surfaces of each of the pair of wings of the assistive device on either side of a buckle to orient a protuberance, disposed interstitially projected upon one of the pair of wings, overtop the buckle’s release button; 
manually forcing the pair of wings together by grasping and squeezing a terminus disposed anteriorly endwise upon the each of the pair of wings to force 
releasing the pair of wings to disengage the protuberance from contact with the buckle’s release button; and
sliding the assistive device away from the buckle whereby each of the pair of wings is cleared of the buckle;
wherein the assistive device facilitates release of restraints interconnected with the buckle by increasing torque and/or pressure at the actuator surface applied to contact with the release button and by presenting structure ergonomically adapted for interaction with the anatomy of a user’s hand; and 
wherein the assistive device is configured to effectuate depression of the release button when each of the pair of wings is manually compressed towards each other by a user grasping and squeezing obstruction free anterior termini of the pair of wings.

2.	(Currently Amended)	An apparatus for assisted buckle release comprising:
a U-shaped or C-shaped mid-portion;
a planar first wing projected anteriorly from one end of the mid-portion, said first wing comprising:
an outer surface disposed for contact with the hand of a user;
an inner surface;
a terminus terminating the first wing distally disposed relative to the mid-portion, wherein the outer surface of the terminus is free of obstruction;
an apical edge disposed endwise upon the terminus;

an outer surface disposed for contact with the hand of the user;
an inner surface disposed facing the inner surface of the first wing; 
a terminus terminating the second wing distally disposed relative to the mid-portion;
a protuberance disposed projected from the inner surface of the first wing; and
an interstitial space disposed between the inner surface of each of the first and second wings, said interstitial space sufficient to accommodate an existing buckle to position the protuberance in proximal contact with a release button effectuating release of the buckle;
wherein the device is fittable around the existing buckle to effectuate depression of the release button when the obstruction free terminus of the first wing and the terminus of the second wing are grasped and manually compressed towards each other. 

3.	(Original)	The apparatus for assisted buckle release of claim 2 wherein the protuberance comprises an actuator surface configured to seat against the release button of the existing buckle.

4.	(Original)	The apparatus for assisted buckle release of claim 3 wherein a surface area of the first wing relative to the surface area of the actuator surface increases pressure at the actuator surface when force is applied to compress the first and second wings together.

5.	(Original)	The apparatus for assisted buckle release of claim 4 wherein the second wing includes a transverse recess disposed upon the outer surface thereof, said transverse recess configured to accommodate an intermediate phalanx of the user’s forefinger.

6.	(Original)	The apparatus for assisted buckle release of claim 5 wherein the actuator surface is configured to increase frictional engagement against the release button of the buckle.

7.	(Original)	The apparatus for assisted buckle release of claim 2 wherein the outer surface of at least one of the first and second wings comprises a yielding, polymeric overmold.

8.	(Original)	The apparatus for assisted buckle release of claim 2 wherein the apical edge of each terminus is rounded to prevent harmful contact.

9.	(Original)	The apparatus for assisted buckle release of claim 2 further comprising a handle member connectable to the first wing, said handle member comprising:
a first end connectable to the first wing proximal the terminus;
an arcuate body disposed arched overtop the first wing, said arcuate body disposed to engage around a dorsal of a user's hand grasping the first wing; and
a second end;
wherein the dorsal of the user's hand is engaged under the arcuate body to maintain position of the apparatus in manual contact with the user whereby the 

10.	(Original)	The apparatus for assisted buckle release of claim 9 wherein the second end of the arcuate body is connectable to the first wing proximal the midportion.





	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		

								/Hadi Shakeri/
February 11, 2021						Primary Examiner, Art Unit 3723